DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/904758 by Suttil et al.
3.	Claims 1-4 and 6-20 are currently pending and have been fully considered.
4.	Examiner notes that the claims filed 6/18/2020 do not show a claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-15 recite the limitation "the material".  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2015/0255823 A1), herein referred to as Anderson.
With respect to claim 1, Anderson teaches [0042-0044] a redox flow battery (shown in Figure 7).


    PNG
    media_image1.png
    607
    757
    media_image1.png
    Greyscale



	With respect to claims 2 and 3, Anderson teaches [0028-0029] the metal ionic liquid can include a transition metal such as iron.
	With respect to claim 6, Anderson teaches [0033 and 0068] 1-butyl-3-methylimidazolium cations are employed as part of the metal ionic liquid.
	With respect to claim 8, Anderson teaches [0029] the metal ionic liquid can include a transition metal such as manganese.
	With respect to claim 9, Anderson teaches [0033 and 0068] 1-butyl-3-methylimidazolium cations are employed as part of the metal ionic liquid.
	With respect to claims 16 and 17, Anderson teaches [0043] the catholyte and anolyte both contain metal ionic liquids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0255823 A1), herein referred to as Anderson.
With respect to claims 4 and 7, Anderson teaches [0033] metal ionic liquid compositions comprising imidazolium cations with tetrahedral halogenoferrates. Although Anderson doesn’t explicitly disclosed iron tetrachloride, as recited in claim 4, or 1-butyl-3-methylimidazolium tetrachloroferrate, as recited in claim 7, it would be obvious to one of ordinary skill in the art that a metal ionic liquid containing imidazolium cations with tetrahedral halogenoferrates can include compounds such as iron tetrachloride and 1-butyl-3-methylimidazolium tetrachloroferrate because these compounds have tetrahedral molecular geometries and a halogen, such as chlorine, is capable of being bonded the iron transition metal.





Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (US 2015/0255823 A1), herein referred to as Anderson.
With respect to the claimed properties recited in claims 18-20, although Anderson doesn’t explicitly teach the recited limitations, Anderson does teach [0033] metal ionic liquids comprising imidazolium cations with tetrahedral halogenoferrates as well as other metal ionic liquid compositions. 
MPEP Chapter 2112 Section I states “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0255823 A1), herein referred to as Anderson, in view of Noack et al. (US 2015/0017567 A1), herein referred to as Noack.
The Anderson reference discussed above does not appear to explicitly teach the limitations of claims 11-15 directed to the amounts of ionic liquid employed in the redox flow battery,
However, Noack recites the use of ionic liquids in electrochemical cells. In view of claims 11-15, Noack teaches [0072] that the amount of ionic liquid used in the electrolyte can be adjusted up to 99.9 weight percent and notes that it is preferable to use an amount of 80 to 95 weight percent. 
Therefore, at the time of the filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the redox flow battery taught by Anderson, to include the teachings of Noack directed to adjusting the amount of ionic .

Allowable Subject Matter
17.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEWART A FRASER/Primary Examiner, Art Unit 1724